DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 6/3/2022. Claims 1-2, 5-6, 9, 12 and 15-17 are amended. Claims 1-18 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the social post user interface is visible to the first user and is hidden from other users in the group”. There does not appear to be sufficient support for this limitation in the Applicant’s original disclosure. 
Claims 3-4 are rejected as incorporating the deficiencies of claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claims recite “the social post user interface including one or more options, which when activated, allows the first user to perform any adjustment to the social post”. This limitation is vague because it is unclear as to what “any adjustment” specifically refers.
Claim 6 recites “wherein when the”, without further text. There appears to be an erroneous omission of a limitation and is therefore unclear.
Any claim not specifically addressed above is rejected as as incorporating the deficiencies of the claim  upon which it depends.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (of record) in view of Hewitt (of record) and Carr et al. (US20170141117, hereinafter Carr).


Regarding claims 1 and 15, Pomeroy discloses a method (and a memory and computing device as in claim 15) for generating social posts for users watching media content (see Pomeroy, at least at [0045]-[0047], Figs. 1-2, 5, and 8, and related text), comprising: 
identifying the users viewing the media content as a group (see Pomeroy, at least at [0033], [0035], and related text); 
receiving inputs provided by one or more of the users in the group viewing the media content (see Pomeroy, at least at [0033]-[0036], and related text); 
predicting a mood of a first user in the group at a time when a portion of the media content is displaying at a client device of the first user, the predicting based on context associated with the portion of the media content and the inputs received from the one or more of the users in the group leading up to the time of displaying of the portion of the media content (i.e., predicting that the user is excited, see Pomeroy, at least at [0036]-[0037], [0040]-[0044], and related text); and 
generating a social post automatically for the first user based on context of the portion of the media content and the predicted mood of the first user (see Pomeroy, at least at [0046]-[0047], [0076]-[0077], [0091], and related text), the social post forwarded in a social post user interface (see Pomeroy, at least at Fig. 17, and related text) to the client device of the first user for displaying to allow the first user to verify the social post prior to the social post being posted in a comment box as an input originating from the first user (see Pomeroy, at least at [0077], and related text).  
Pomeroy does not specifically disclose the social post being generated in accordance to interaction style of the first user determined by analyzing social interactions generated by the first user over time; or
the social post user interface including one or more options, which when activated, allows the first user to perform any adjustment to the social post prior to posting in the comment box shared with other users in the group, wherein operations of the method are performed by a processor of a computing device.
In an analogous art relating to a system for generating social media content, Hewitt discloses social posts being generated in accordance to interaction style of a first user determined by analyzing social interactions generated by the first user over time (see Hewitt, at least at [0001]-[0002, [0011], [0017]-[0019], [0043]-, [0055]-[0060], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy to include the limitations as taught by Hewitt for the advantage of providing a more robust system for creating social media content.
Pomeroy in view of Hewitt does not specifically disclose the social post user interface including one or more options, which when activated, allows the first user to perform any adjustment to the social post prior to posting in the comment box shared with other users in the group, wherein operations of the method are performed by a processor of a computing device.
In an analogous art relating to a system for personalized messaging, Carr discloses a social post user interface including one or more options, which when activated, allows a user to perform adjustments to a social post prior to posting in a comment box shared with other users in a group (see Carr, at least at [0011], [0048]-[0049], and other related text), wherein operations of the method are performed by a processor of a computing device (see Carr, at least at Fig. 3 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy and Hewitt to include the limitations as taught by Carr for the advantage of more effectively providing options for contextually smart communications.
Regarding claim 6, Pomeroy in view of Hewitt and Carr discloses wherein the inputs provided by one or more of the users in the group are related to the media content, or are related to inputs provided by one or more other users in the group, or are inputs directed toward one or more of other users (see Pomeroy, at least at [0033]-[0036], and related text).  
Regarding claim 7, Pomeroy in view of Hewitt and Carr discloses wherein predicting the mood of the first user includes parsing the inputs received from the one or more users of the group to identify input features (see Pomeroy, at least at [0035]-[0037], [0040]-[0044], and related text), the input features of the inputs used to identify context of the inputs (see Pomeroy, at least at [0035]-[0037], [0040]-[0044], and related text); and 
classifying the inputs based on the input features identified from the inputs (see Pomeroy, at least at [0035]-[0037], [0040]-[0044], and related text).  
Regarding claim 10, Pomeroy in view of Hewitt and Carr discloses wherein the inputs provided by the one or more users of the group includes inputs from the first user (see Pomeroy, at least at [0035]-[0037], [0040]-[0044], and related text).  
Regarding claim 11, Pomeroy in view of Hewitt and Carr discloses wherein the media content is streaming content provided by an interactive application executing on a cloud server or by another user, or is a streaming pre- recorded media content provided by a content provider or by another user (see Pomeroy, at least at [0027], and related text). 
Regarding claim 12, Pomeroy in view of Hewitt and Carr discloses wherein the inputs provided by the one or more users in the group correspond to reaction of the respective user to the portion of the media content currently displaying or reaction to input provided by another user in the group, and wherein the inputs include text comments, audio comments, hashtags with comments related to the hashtags, audio content, image of the user captured using an image capturing device associated with a client device of the user, thumbs-up, thumbs-down, applause, memes, graphical interchange format files (GIFs), emoticons, emojis, or any two or more combinations thereof, wherein the one or more users providing the inputs includes the first user (see Pomeroy, at least at [0035]-[0037], [0040]-[0044], and related text).  
Regarding claim 13, Pomeroy in view of Hewitt and Carr discloses wherein the interaction style of the first user is updated to a user profile of the first user as posting preferences of the first user (see Hewitt, at least at [0001]-[0002, [0011], p[0017]-[0019], [0043]-, [0055]-[0060], and related text).  


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (of record) in view of Hewitt (of record) and Carr (previously cited), as applied to claims 1 and 15 above, and further in view of Cheng et al. (US20060090137, hereinafter Cheng).

Regarding claim 2, Pomeroy in view of Hewitt and Carr discloses the social post is forwarded to the client device of the first user as a suggested social post originating from the first user (see Pomeroy, at least at [0046]-[0047], [0076]-[0077], [0091], and related text), but does not specifically disclose the social post user interface is visible to the first user and is hidden from other users in the group.
In an analogous art relating to a system for networked communication, Cheng  discloses a t user interface visible to a first user and hidden from other users in a group (see Cheng, at least at [0024], Fig. 2, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy in view of Hewitt and Carr to include the limitations as taught by Cheng for the advantage of providing an improved, more robust system for facilitating communications among a group of users where options of personalization specific to one user may remain private.
Regarding claim 3, Pomeroy in view of Hewitt and Carr, and further in view of Cheng discloses wherein the one or more options includes an edit option for editing the suggested social post prior to posting the suggested social post to the comment box, wherein the edit option allows adjusting, adding or deleting select content in the suggested social post (see Carr, at least at [0011], [0048]-[0049], and other related text).
Regarding claim 4, Pomeroy in view of Hewitt and Carr, and further in view of Cheng discloses wherein the one or more options includes a post option for posting the suggested social post to a social media account of the first user as originating from the first user (see Pomeroy, Figs. 17-18, and related text).  

Claims 5, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (of record) in view of Hewitt (of record) and Carr (previously cited), as applied to claims 1 and 15 above, and further in view of Nilsson (of record).

Regarding claim 5, Pomeroy in view of Hewitt and Carr does not specifically disclose wherein the social post is forwarded to the client device of the first user as an auto social post for automatically posting in a social media account of the first user, the auto social post generated in accordance to posting preference set by the first user or posting preference determined from the social interactions of the first user.  
In an analogous art relating to a system for providing content and communications, Nilsson discloses a social post forwarded to a client device of a first user as an auto social post for automatically posting in a social media account of the first user, the auto social post generated in accordance to posting preference set by the first user or posting preference determined from social interactions of the first user (see Nilsson, at least at [0026], [0049]-[0050], [0112], and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy in view of Hewitt and Carr to include the limitations as taught by Nilsson for the advantage of providing an improved, more robust system for facilitating communications of a user
Regarding claim 14, Pomeroy in view of Hewitt and Carr, and further in view of Nilsson discloses wherein the social post generated for the first user includes an image of the first user, or an icon or an avatar representing the first user (see Nilsson, at least at [0097]-[0098], Fig. 6, and related text).  
Regarding claim 17, Pomeroy in view of Hewitt and Carr, and further in view of Nilsson
 discloses a social post forwarded to a client device of a first user as an auto social post for automatically posting in a social media account of the first user, the auto social post generated in accordance to posting preference set by the first user or posting preference determined from social interactions of the first user (see Nilsson, at least at [0026], [0049]-[0050], [0112], and related text), and
wherein the interaction style of the first user is updated to a user profile of the first user as posting preferences of the first user (see Hewitt, at least at [0001]-[0002, [0011], p[0017]-[0019], [0043]-, [0055]-[0060], and related text).
Regarding claim 18, Pomeroy in view of Hewitt and Carr, and further in view of Nilsson discloses wherein the auto social post includes one or more hashtags and content related to the media content or content related to the one or more users of the group (see Pomeroy, at least at [0078]-[0081], Figs. 17-18, and related text).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (of record) in view of Hewitt (of record) and Carr (previously cited), as applied to claim 1 above, and further in view of Dorner (of record).

Regarding claim 8, Pomeroy in view of Hewitt and Carr does not specifically disclose wherein predicting the mood further includes, creating an artificial intelligence (Al) model with a plurality of nodes and edges, wherein each node of the plurality of nodes includes one or more of the input features and classification of the inputs and each edge defined between a pair of consecutive nodes corresponds to relationship between the input features and classification included in respective pair of consecutive nodes, wherein the Al model is trained using additional inputs received from the one or more users in the group, the additional inputs received correspond with changes occurring in the content and context of the media content over time.  
In an analogous art relating to a system for making predictions, Dorner discloses predicting moods, including creating an artificial intelligence (Al) model with a plurality of nodes and edges (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text), wherein each node of the plurality of nodes includes one or more of the input features and classification of the inputs and each edge defined between a pair of consecutive nodes corresponds to relationship between the input features and classification included in respective pair of consecutive nodes (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text), wherein the Al model is trained using additional inputs received from one or more users (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text), the additional inputs received correspond with changes occurring in the content and context of the media content over time (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy in view of Hewitt and Carr to include the limitations as taught by Dorner for the advantage of providing an improved, more robust system for making predictions.
Regarding claim 9, Pomeroy in view of Hewitt and Carr, and further in view of Dorner discloses wherein predicting the mood of the first user further includes, parsing the portion of the media content to identify state data of the media content currently displaying (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text; and see Pomeroy, at least at [0036]-[0037], [0040]-[0044], and related text);
identifying contextual attributes of the media content based on the state data of the media content (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text; and see Pomeroy, at least at [0036]-[0037], [0040]-[0044], and related text); 
classifying the contextual attributes to identify context of the media content (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text; and see Pomeroy, at least at [0036]-[0037], [0040]-[0044], and related text); and 
training the Al model using the context of the media content, the context of the media content changing with changes detected in the state data as the media content progresses over time (see Dorner, at least at col 2, line 37 – col 5, line 22, Figs. 2-3, and related text).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (of record) in view of Hewitt (of record) and Carr (previously cited), as applied to claims 1 and 15 above, and further in view of Grouf (of record) and Xue (of record).

Regarding claim 16, Pomeroy in view of Hewitt discloses wherein the social post is forwarded to the client device of the first user as a suggested social post originating from the first user (see Pomeroy, at least at [0046]-[0047], [0076]-[0077], [0091], and related text), the suggested social post forwarded in a social post user interface provided for displaying alongside the media content (see Pomeroy, at least at [0046]-[0047], [0076]-[0077], [0091], and related text), the social post user interface including an option for posting the suggested social post (see Pomeroy, at least at [0046]-[0047], [0076]-[0077], [0091], and related text), but does not specifically disclose one or more options for adjusting suggested social post and for posting the suggested social post in a comment box shared with the users in the group and displayed alongside the media content, wherein the comment box includes the inputs provided by the one or more users for sharing with the users of the group.  
In an analogous art relating to a system for providing content and communications, Grouf discloses posting in a comment box shared with users in a group and displayed alongside a media content, wherein the comment box includes inputs provided by one or more users for sharing with the users of the group (see Grouf, at least at Figs. 2, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy in view of Hewitt to include the limitations as taught by Grouf for the advantage of providing an improved, more robust system for facilitating communications among a group of users.
Pomeroy in view of Hewitt, and further in view of Grouf does not specifically disclose one or more options for adjusting the suggested social post.
In an analogous art relating to a system for providing communications, Xue discloses a social post user interface including one or more options for adjusting a suggested social post (see Xue, at least at [0041]-[0047], and related text) for posting the suggested social post in a comment box shared with users in a group (see Xue, at least at Figs. 4-5, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Pomeroy in view of Hewitt, and further in view of Grouf to include the limitations as taught by Xue for the advantage of providing an improved system having more robust options for facilitating communications among a group of users.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421